Citation Nr: 1043789	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-23 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus II, to include as secondary to 
an acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for congestive heart failure, to include as secondary 
to an acquired psychiatric disorder.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a disorder characterized by excessive weight gain, 
to include as secondary to an acquired psychiatric disorder.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
hysterical neurosis with tension headaches, also claimed as 
nervousness. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to December 
1973.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2010 the Veteran testified before the undersigned at 
a Travel Board hearing.  A transcript has been incorporated into 
the record.  Additional evidence was submitted with a waiver of 
RO review.

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The issue of service connection for "steroid injections", 
prostate disorder, and right knee has been raised by the 
record (see February 2010 Hearing Transcript pp 4, 5, 10; 
April 2010 statement), but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Veterans Court) issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of VA notice 
for claims to reopen.  The Veterans Court held in Kent that the 
VCAA requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence and information would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  The Veterans 
Court further held in Kent that the failure to provide notice of 
what constitutes material evidence in this context would 
generally be the type of error that has the natural effect of 
producing prejudice because it would constitute a failure to 
provide a claimant notice of a key element of what it takes to 
substantiate a claim to reopen.

The RO previously denied a claim for service connection for 
diabetes mellitus, II, as well as congestive heart failure, and a 
disorder characterized by excessive weight in a March 2005 rating 
decision.  This decision was not appealed and became final.  
After the Veteran submitted an October 2005 claim seeking service 
connection for these disorders, the RO again denied service 
connection in a June 2006 rating decision, which noted the lack 
of new and material evidence.  In an August 2008 rating action, 
service connection was again denied for these disorders on the 
basis that new and material evidence was not submitted.   
Therefore, in order to reopen this claim, the Veteran must submit 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  

Unfortunately, the RO did not develop the Veteran's diabetes 
mellitus, II, as well as congestive heart failure, and a disorder 
characterized by excessive weight claim as claims requiring the 
submission of new and material evidence.  As such, the notice 
requirements in Kent were not met in this case.  On remand, the 
Veteran should be provided with notice that complies with Kent.    

Further, the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under the 
laws administered by the VA.  See 38 U.S.C.A. § 5103A (West 
2002).  This assistance specifically includes obtaining all 
relevant Social Security Administration (SSA) records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002).  See also  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1993). 

The Veteran acknowledged before the undersigned during the 
February 2010 Travel Board hearing that he is in receipt of 
Social Security disability benefits and that that evidence was of 
record.  However, after a review of the claims file, the Board 
finds that only the disability determination letter, dated June 
2004, and his fee-agreement with his private attorney are of 
record, and not the underlying medical evidence that supported 
that determination.  Specifically, the June 2004 administrative 
decision mentioned 155 pages of medical records that were 
considered in making the decision.  Upon remand, all of the 
available underlying medical evidence must be obtained or 
accounted for from SSA.  

Finally, it appears that there may be missing months of treatment 
from the Veteran's continuing care with VA.  There is a five 
month gap in between in the Veteran's VA treatment records.  
Specifically, treatment reports of record begin in May 2003 and 
continue only to June 2004, then resume in November 2004 to span 
through February 2010.  Upon remand, any outstanding VA treatment 
records should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records that are 
not currently included in the claims file 
from North Texas HCS or Dallas dated June 
2004 to November 2004, then January 2010 to 
present.  Document any negative search 
replies for the record.  

2.  Provide notice to the Veteran of what 
evidence (new and material) would 
substantiate his claim to reopen his 
previously denied claims of entitlement to 
service connection for diabetes mellitus, II, 
congestive heart failure, and disorder 
characterized by excessive weight that was 
last denied by the RO in March 2005, as is 
required by the VCAA and Kent.  Specifically, 
in the March 2005 rating decision, his claims 
were denied for a lack of evidence that 
diabetes, congestive heart failure, and 
disorder characterized by excessive weight 
had occurred in or was caused by service or 
manifested within one year of service.  

In so doing, the directives of the Veterans 
Benefits Administration must be complied with 
and the Veteran must be advised of the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denials.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.156 (2010).

3.  Contact SSA to obtain a copy of the 
determination notice and the underlying 
medical evidence regarding the Veteran's June 
2004 award of disability benefits.  Document 
for the claims file any negative replies.

4.  Finally, readjudicate the Veteran's 
claims.  If the determination of the claims 
remain unfavorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded a reasonable period of time in which 
to respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).


_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



